United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 2, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60710
                          Summary Calendar


HECTOR ALVARADO-MOLINA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A11 298 677
                        --------------------

Before BENAVIDES, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Hector Alvarado-Molina has filed a petition for review of a

final order of the Board of Immigration Appeals (BIA) affirming

the denial of his motion to reopen his 1999 removal proceedings.

He argues that the BIA should have reopened his 1999 removal

proceedings because although the immigration judge in the 1999

proceedings found his theft conviction rendered him statutorily

ineligible for a waiver of removal, the subsequent decision of

INS v. St. Cyr, 533 U.S. 289 (2001), clarified that he was

eligible for such relief under former Immigration and Nationality

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60710
                                -2-

Act § 212(c), former 8 U.S.C. § 1182(c).   Specifically, he argues

that the 1999 removal proceedings violated his due process

rights.

     Alvarado-Molina’s due process claim, which we review de

novo, is without merit.   See Ogbemudia v. INS, 988 F.2d 595, 598

(5th Cir. 1993); United States v. Lopez-Ortiz, 313 F.3d 225,

230-31 (5th Cir. 2002).   Alvarado-Molina has not otherwise shown

that the BIA’s denial of his motion to reopen was an abuse of

discretion.   See Lara v. Trominski, 216 F.3d 487, 496 (5th Cir.

2000); see also Navarro-Miranda v. Ashcroft, 330 F.3d 672, 674-76

(5th Cir. 2003).   The petition for review is DENIED.